DETAILED ACTION
This action is responsive to the amendments filed on 6/16/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 6/16/2022, with respect to the previous rejections under 35 U.S.C. 112(b) have all been fully considered and are persuasive in view of Applicant’s filed amendments (as modified by the authorized Examiner’s Amendment below).  Therefore, said rejections have been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 6/22/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendments were given in an interview with Mark W. Hrozenchik on June 22nd 2022.  The authorized amendment is stated below: 

	In claim 14, line 2 change: “a second EDP” to ---the second EDP---.	

Allowable Subject Matter
Claims 1-16 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claims 1, 15, 18, and 19; the present invention is directed to a data communication system and method for providing data and power using Power-over-Ethernet (PoE) protocols; where the claim language sets forth the specific circuitry and steps/functions (as applicable) to perform/implement various inventive and non-obvious aspects of the allowed invention.  The limitations of independent claims filed by Applicant on 6/16/2022 are each incorporated by reference into this section of this Office action.
	The closest prior art of record is Maymon et al. (US 2014/0103707: previously cited), where the merits of Maymon et al. were addressed in the FAOMs mailed on 6/8/2022.  Furthermore, the merits of Maymon et al. were previously addressed during the prosecution of Parent Application 15/172245.
	However, the prior art of record (including but not limited to Maymon et al. reference), fails to anticipate and/or obviously meet (either alone or in-combination) the following support limitations of the independent claims as filed by Applicant on 6/16/2022; below (with emphasis added):


1. 	A data communication system using power over Ethernet (PoE) for power distribution, comprising:
	a first and second powered device (PD), each of which is adapted to communicate with each other through a first and second Ethernet data path (EDP) and is further adapted to receive direct current (DC) power using a PoE protocol; and 
	a mid-span power injection device (MSPID) adapted to provide a communications interface such that data communications passes through the MSPID to and from each of the PDs, and wherein 
	the MSPID is further adapted to provide a first DC power to the first PD using the first EDP, and to provide a second DC power to the second PD using the first EDP, wherein 
	each of the first and second EDPs comprises 
		one pair of twisted wires, each of the twisted wires of the one pair of twisted wires including a first portion and a second portion, each of the first and second portions including a first end connected to a respective PD, and each of the first and second portions further including a second end, and 
		a pair of capacitors, each capacitor connecting the first and second portions of a respective wire together at the second end of the first and second portions.

	The Examiner notes that the allowable subject matter of independent claims 15, 18, and 19 are each substantially similar to the allowable subject of independent claim 1 (addressed above).
		Furthermore the Examiner notes that the claimed phrases do not always exactly match the same breath of the same phrases in the Detailed Description e.g. the meaning of a “first EDP” in claim 1 vs. instant figure 1.  However the claim language itself is sufficiently specific to meet the ‘threshold requirements of clarity and precision’ (and other provisions) of 35 U.S.C. 112 in the context of an allowance; and thus the claim language itself overcomes any potential issues under 35 U.S.C. 112.  For example, the meaning of the claimed “first EDP” (and nested claimed ‘first and second portions’ thereof) in claim 1 may be properly mapped to EDPs 104a+104c (and capacitors 112a+b, and so on) of instant figure 1.
	The Examiner notes that the entirety of each independent claim is the subject matter that renders each respective independent claim allowable; not solely the emphasized portions above (since the other limitations provide context).  Where the dependent claims are each allowable for at least the subject matter of the corresponding parent claim(s) (and/or their own respectively required limitations).  Claims 1-16 and 18-19 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance.  Therefore, claims 1-16 and 18-19 are allowed (as addressed above). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez, telephone number (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        7/2/2022